Order filed September 29, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00557-CV
                                   ____________

                      ASHTON B. YOUBOTY, Appellant

                                         V.

           JOHN S. YOUBOTY, SR. AND MUSU JONES, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-74423

                                      ORDER

      John S. Youboty, Sr. and Musu Jones filed a notice of appeal on August 19,
2020. To date, those parties have not paid the filing fee of $205.00. No evidence that
those parties are excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5. Therefore, John S. Youboty, Sr.
and Musu Jones are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 9, 2020. See Tex. R. App. P. 5. If they fail


                                          1
to timely pay the filing fee, their appeal will be dismissed, and the appeal of Ashton
B. Youboty will remain pending.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2